United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                             ___________

                             No. 96-1254
                             ___________

Wilburt Koch,                   *
                                *
          Appellant,            *
                                *    Appeal from the United States
     v.                         *    District Court for the
                                *    Eastern District of Arkansas.
Shirley S. Chater, Commissioner,*          [UNPUBLISHED]
Social Security Administration, *
                                *
          Appellee,             *
                           ___________

                  Submitted: November 27, 1996

                        Filed: March 12, 1997
                             ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     Wilburt Koch appeals from the district court's1 affirmance of
the Commissioner's   decision     denying   Koch    disability   insurance
benefits and supplemental security income.          We affirm.


     Koch applied for benefits in 1992, alleging disability due to
mental   retardation,     brain     damage,        depression,    learning
difficulties, and left shoulder and elbow pain, with an onset date
of December 31, 1986.    His application was denied initially and


    1
      The Honorable H. David Young, United States Magistrate Judge
for the Eastern District of Arkansas, to whom the case was referred
for final disposition by consent of the parties pursuant to 28
U.S.C. § 636(c).
upon reconsideration.         Koch subsequently requested a hearing before
an administrative law judge (ALJ), who found that Koch could return
to his past relevant work.           The Appeals Council denied review after
considering additional evidence Koch submitted.             The district court
granted summary judgment for the Commissioner.


     Our       review    is     limited      to   determining       whether   the
Commissioner's decision is supported by substantial evidence on the
record    as   a    whole;    that   is,    evidence   sufficient    to   allow   a
reasonable mind to find it adequate to support the Commissioner's
conclusion.        See Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir.
1996).     We will not reverse the Commissioner's decision simply
because there is evidence supporting a different result.                  See id.
If the evidence supports two inconsistent conclusions, one of which
is that reached by the Commissioner, we must affirm the decision.
See Roe v. Chater, 92 F.3d 672, 675 (8th Cir. 1996).


     Koch's sole argument on appeal is that the Commissioner erred
in determining that he did not meet the requirements of a listed
impairment, Listing 12.05C.           To meet this listing's requirements,
Koch must show that he has "[a] valid verbal, performance, or full
scale IQ of 60 through 70 and a physical or other mental impairment
imposing additional and significant work-related limitation of
function."         20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 12.05C
(1996).    The Commissioner does not dispute that Koch's IQ scores
fall within this range.         Thus, the remaining issue is whether Koch
had additional physical or mental impairments that constituted a
significant limitation on his ability to work.


     The "additional and significant work-related limitation of
function" does not have to be disabling in and of itself, but will
be considered a significant limitation "when its effect on a
claimant's ability to perform basic work is more than slight or

                                           -2-
minimal."      Cook v. Bowen, 797 F.2d 687, 690 (8th Cir. 1986); see
Box v. Shalala, 52 F.3d 168, 170 (8th Cir. 1995).            Koch cites pain
and limitations in his left shoulder, elbow, and back, headaches,
organic brain damage, and depression, as significant limitations.


        The   medical   evidence   does   not   support   Koch's    assertions
regarding his alleged shoulder, elbow, and back impairments or his
headaches.      The only medical exam of Koch's shoulder and elbow in
the record showed that Koch had a normal range of motion in both
his shoulder and elbow, and x-rays were negative.                  There is no
medical evidence supporting Koch's assertion of headaches, and his
complaint of back pain is evidenced only by a notation of past
complaints of back pain in a psychiatric medical history summary.


        Furthermore, the ALJ's credibility determination regarding the
extent of Koch's pain is supported by substantial evidence.                See
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984).                    As
previously described, Koch's complaints are inconsistent with the
medical evidence in the record.            Moreover, Koch admitted in his
disability application that he had not sought medical treatment for
five or six years prior to filing his application, and he reported
that he took only took two Tylenol a day for his pain.              See Loving
v. Department of Health and Human Serv., 16 F.3d 967, 971 (8th Cir.
1994)     (taking   over-the-counter       analgesics     inconsistent    with
complaints of disabling pain); Onstead v. Sullivan, 962 F.2d 803,
805 (8th Cir. 1992) (failure to seek medical treatment for five
years inconsistent with complaints of pain).              Koch's functional
restrictions are also inconsistent with the claimed extent of his
pain.    Koch testified that he could still lift forty-five or fifty
pounds with his left arm, albeit sometimes with pain.                     Koch
testified that his back pain limited his ability to sit and walk,
yet he also testified that he could walk between one-fourth of a
mile and one-and-a-half miles and that he could sit for anywhere

                                     -3-
between one hour and several hours.             We conclude that substantial
evidence    supports   the     ALJ's    evaluation      of     Koch's     complaints
regarding his shoulder, elbow, back, and headaches, and that those
complained-of conditions do not constitute a limitation sufficient
to satisfy the requirements of Listing 12.05C.


     Regarding Koch's organic brain damage, there is no medical
evidence    relating    this    to     anything      other     than      Koch's   low
intelligence, or explaining how it limited his ability to work.
Rather, despite Koch's low intelligence and memory problems, Koch's
testimony showed that he could, and in the past had, performed
simple jobs with clear directions and expectations.                      Further, a
psychological    assessment         found   that    Koch     displayed     sustained
attention in performing simple repetitive tasks, and that he
understood,    retained,     and     followed      simple    instructions.        The
examiner concluded that Koch could tolerate day-to-day work in low-
demand positions involving consistent routines, clear expectations,
and clear explanations of instructions.


     Koch testified that he quit working in 1986 because he was
depressed, but the record does not indicate that Koch's depression
interfered with his ability to work prior to 1986, and he did not
seek medical attention for his depression until 1993.                    Once he was
diagnosed     with   depression,       he   showed     some    improvement        with
medication.    Cf. Mapes v. Chater, 82 F.3d 259, 264 (8th Cir. 1996)
(depression    controlled      by    medication      could    not   be    considered
disabling); Siemers v. Shalala, 47 F.3d 299, 302 (8th Cir. 1995)
(failed to seek medical attention for depression and failed to take
prescribed medication); Stout v. Shalala, 988 F.2d 853, 855 (8th
Cir. 1993) (impairment that can be controlled by treatment or
medication cannot be considered disabling).                   Moreover, the most
recent medical records Koch submitted partially identified Koch as
a malingerer and noted that his memory problems possibly stemmed

                                        -4-
from his own loss of focus in his life and his feeling that he had
been cheated by life.


     Koch's case is distinguishable from those he cites, in which
we found that the claimant had conditions imposing more than
minimal or slight limitations on their abilities to work.        See
Warren v. Shalala, 29 F.3d 1287, 1291 (8th Cir. 1994) (hard
evidence of chronic back pain and congenital back disorder, other
physical ailments supported by reliable medical records); Keller v.
Shalala, 26 F.3d 856, 858-59 (8th Cir. 1994) (disabling, painful
headaches supported by evidence in record); Cook, 797 F.2d at 690
(nervous condition, neck and back injuries, arthritis, seizure
disorder).    Although Koch produced some evidence supporting the
problems     he   alleged,   substantial   evidence   supports   the
Commissioner's conclusion that these problems do not rise to a
degree of severity that imposes more than a slight limitation on
Koch's ability to work and that Koch does not meet the requirements
of Listing 12.05C.


     The judgment is affirmed.


McMILLIAN, Circuit Judge, dissenting.


     I dissent.   I would remand to the ALJ for (1) a determination
of whether Koch met the requirements of the listed impairment
before December 31, 1990; and (2) a neurological examination of
Koch's shoulder and elbow.




                                 -5-
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -6-